

116 SRES 564 IS: Commemorating May 8, 2020, the 75th anniversary of Victory in Europe Day, the day on which the Allies achieved victory in Europe during World War II, and honoring Dwight D. Eisenhower, Supreme Commander of the Allied Expeditionary Force for the invasion of Europe in 1944 and the 34th President of the United States.
U.S. Senate
2020-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 564IN THE SENATE OF THE UNITED STATESMay 7, 2020Mr. Roberts (for himself and Mr. Moran) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCommemorating May 8, 2020, the 75th anniversary of Victory in Europe Day, the day on which the Allies achieved victory in Europe during World War II, and honoring Dwight D. Eisenhower, Supreme Commander of the Allied Expeditionary Force for the invasion of Europe in 1944 and the 34th President of the United States.Whereas, in 1941, leaders, soldiers, and citizens of the United States joined a multinational campaign to defeat the German Army, a tyrannical force led by Adolf Hitler that had conquered Europe;Whereas, in 1942, Army General Dwight D. Eisenhower of Kansas was named Supreme Commander of the Allied Expeditionary Force for the Allied invasion of Europe;Whereas, on June 6, 1944, General Eisenhower led a mission from England codenamed Operation Overlord across the English Channel to invade the German-occupied Normandy coast of France;Whereas, in 1945, the success of the invasion and further military missions led to the defeat and surrender of the German Army;Whereas, on May 8, 1945, the world celebrated the end of World War II in Europe;Whereas, in 1999, Congress authorized the creation of a memorial to recognize the lifetime of achievements of Dwight D. Eisenhower, both as a general and as the 34th President of the United States;Whereas, in 2020, the Dwight D. Eisenhower Memorial Commission, an entity charged with creating a worthy memorial to Eisenhower in the National Capital Region, fulfilled its mission; andWhereas, the Dwight D. Eisenhower Memorial Commission, chaired by Senator Pat Roberts of Kansas, has scheduled a dedication and ribbon-cutting ceremony to occur on September 17, 2020: Now, therefore, be it That the Senate—(1)wishes to commemorate the 75th anniversary of Allied victory in Europe on May 8, 2020;(2)honors the men and women of the United States who sacrificed their lives for the freedoms that millions of people throughout the world continue to enjoy;(3)recognizes the contributions of the thousands of members of the Armed Forces who returned home to their families and communities and reentered life in the United States;(4)celebrates the extraordinary service of 5-star General Dwight D. Eisenhower, whose mission it was to defeat the German Army and end World War II in Europe; and(5)joins all people of the United States on the 75th anniversary of Victory in Europe Day (also known as V–E Day), May 8, 2020, in saluting the members of the Armed Forces who gave of themselves and willingly sacrificed so that future generations could be blessed with a more peaceful world. 